Case: 11-10473     Document: 00511839712         Page: 1     Date Filed: 04/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 30, 2012
                                     No. 11-10473
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RONALD C. PEARSON,

                                                  Plaintiff-Appellant

v.

ERIC HOLDER, United States Attorney General; GREG ABBOTT, Attorney
General for the State of Texas; LUPE VALDEZ, Sheriff for Dallas County,
Texas; MITCH BATES, Garland Chief of Police; JAMES JACKS, U.S. Attorney
for the Northern District of Texas,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CV-682


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Ronald C. Pearson, federal prisoner # 36037-177, appeals from the district
court’s dismissal of his 42 U.S.C. § 1983 lawsuit against various federal and
state law enforcement officials alleging that the registration provisions of the
federal Sex Offender Registration and Notification Act and the relevant Texas
statutes violated his rights under the federal and Texas constitutions. The

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10473   Document: 00511839712      Page: 2   Date Filed: 04/30/2012

                                  No. 11-10473

district court granted the defendants’ motions to dismiss and held that Pearson’s
claims were barred in part by Heck v. Humphrey, 512 U.S. 477 (1994), and were
otherwise subject to dismissal under 28 U.S.C. § 1915A because they were
foreclosed by precedent.
      A dismissal for failure to state a claim under § 1915A is reviewed under
the same standard as dismissals under Federal Rule of Civil Procedure 12(b)(6).
Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998). Under that standard,
“[t]he complaint must be liberally construed, with all reasonable inferences
drawn in the light most favorable to the plaintiff.” Woodard v. Andrus, 419 F.3d
348, 351 (5th Cir. 2005).
      Pearson argues that the district court erred by dismissing his complaint
because: (1) this court held in Pearson v. Holder, 624 F.3d 682 (5th Cir. 2010),
that his claims could not be dismissed as insufficient or frivolous; (2) the
defendants’ arguments were barred by res judicata and collateral estoppel
because they failed to raise them before his claims were dismissed as unripe;
(3) the federal defendants were proper parties under § 1983 and the Declaratory
Judgment Act; and (4) Heck is not applicable to claims that do not seek money
damages. He has also filed a motion to expedite the appeal.
      In Pearson, the only issue considered was whether Pearson’s claims were
ripe for adjudication. 624 F.3d at 683-85. This court’s decision did not prohibit
dismissal of his claims or prevent the defendants from arguing that his claims
are subject to dismissal. His allegation that the federal defendants are proper
parties under the Declaratory Judgment Act lacks merit.           See Earnest v.
Lowentritt, 690 F.2d 1198, 1203 (5th Cir. 1982). Moreover, the district court
liberally construed his § 1983 claims as alleging claims pursuant to Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).
      The Supreme Court held in Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005),
that the doctrine set forth in Heck was applicable in a § 1983 lawsuit “no matter
the relief sought (damages or equitable relief), no matter the target of the

                                        2
   Case: 11-10473   Document: 00511839712      Page: 3   Date Filed: 04/30/2012

                                  No. 11-10473

prisoner’s suit (state conduct leading to conviction or internal prison
proceedings)– if success in that action would necessarily demonstrate the
invalidity of confinement or its duration.” Because Pearson does not challenge
the district court’s determination that success on his claims would necessarily
imply the invalidity of his sentence, he has waived that specific issue. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Similarly, Pearson has
not challenged the district court’s determination that his claims against the
enforcement provisions of the relevant sex offender registry statutes were
foreclosed by precedent.
      Pearson’s motion to expedite the appeal is DENIED, and the judgment of
the district court is AFFIRMED.




                                        3